DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.

Examiner’s Note
The Examiner acknowledges the amendments of claims 43 & 49. Claims 4 – 42, 44 – 45, & 47 – 48 are cancelled. Claims 2 – 3, 43, 46, & 49 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 3, 43, 46, & 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 43, the element “the catalyst” on line 5 lacks antecedent basis in the claim and should be “a catalyst”
With regard to claim 2, Applicant claims “the polymer” (the thermoset polymer of claim 43) further comprises a polyurethane. A polymer is a single polymer. It does not have the ability to contain additional polymers inside of it. Applicant is either trying to claim the thermoset polymer of claim 43 is a polyurethane or the thermoset polymer extrudate further comprising a thermoset resin and a polyurethane). Either way, claim 2 must be amended for clarity. Claim 3 is dependent on claim 2 and therefore also rejected for indefiniteness.
With regard to claim 3, Applicant refers to the polyurethane (material) of claim further comprising a desiccant and at least one additive. Applicant’s specification appears to refer to the thermoset extrudate and the polyurethane material interchangeably when discussing layer 22 of the drawings. Therefore, it is unclear if the desiccate of claim 3 is the same desiccate of claim 1 or a second desiccate material present in the extrudate. Clarification is requested.
All other claims are rejected as being dependent upon one or more indefinite claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 43 & 49 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (EP 0596677, submitted by App with IDS 7/15/2020), in view of Weinstein et al. (EP 2363565 A2).
With regard to claim 43, Levinson et al. teach a spacer element (Applicant’s “spacer”) for a multi-pane window (Applicant’s “insulated translucent panel assembly”) comprising flowable curable silicone rubber (“flexible thermoset”) sealant (80) (Applicant’s “two component flowable mixture” (Pg. 6, Lines 9 – 32) containing desiccant and a catalyst  (Fig. 1A & Pg. 2, Lines 40 – 53) dispensed in a spacer (70) (Applicant’s “vapor barrier web”) (Pg. 2, Lines 31 – 36).

    PNG
    media_image1.png
    152
    386
    media_image1.png
    Greyscale

	Levinson et al. do not teach the spacer comprises a corrugated sheet of material having a plurality of corrugations oriented generally orthogonal to the length of the vapor barrier web.
Weinstein et al. teach a spacer (10) for separating glass sheets. The spacer has a flexible, elongated base body (12) along a direction (14) and running parallel and at a distance to glass disks in a mounted condition. A plate-shaped barrier element (18) (Applicant’s “vapor barrier web” & Levinson’s “spacer”) is arranged in the lower side and formed as a steam and gas diffusion barrier, where the barrier element is made of stainless steel or plastic and has a corrugation aligned transverse to the direction, thus increasing bending elasticity of the spacer and the barrier element, and hence improving sealing of the spacer against vapor and gas diffusion while mounting the 

    PNG
    media_image2.png
    348
    515
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    354
    422
    media_image3.png
    Greyscale

	Therefore, based on the teachings of Weinstein et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the spacer taught by Levinson et al. with a plurality of corrugations oriented generally orthogonal to the length of the vapor barrier web for increasing the bending elasticity of the spacer.

With regard to claim 49, as shown in the Fig. 1A above, Levinson et al. teach a U shape (side edges extending along the length of the spacer are turned up) to form lipped edges for containing the flowable mixture to a desired thickness level (Pg. 2, Lines 23 – 27).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al., as applied to claim 43 above, and further in view of Paterson et al. (GB 2527731 A).
claim 46, Levinson et al. teach the spacer may be composed of metal or thermoplastic. However, Levinson et al. do not teach the spacer is multilayered.
Paterson et al. teach a double glazing unit (double pane window) comprising a spacer backed by a moisture or gas barrier formed of multilayered polyethylene (thermoplastic) tape/film (abstract & pg. 3, lines 31 – 35).
Therefore, based on the teachings of Paterson et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a multilayered polyethylene (plastic/non-metal) film/tape for backing the polymer material of a spacer between the glass panes of a window because multilayered polyethylene has been shown to be an effective barrier against gas and moisture.

Claims 43 & 49 are rejected under 35 U.S.C. 103 as being unpatentable over Acevedo et al. (US 2004/0258859 A1), in view of Weinstein et al. (EP 2363565 A2).
With regard to claim 43, Acevedo et al. teach an insulating glass (translucent panel) assembly including a polymeric spacing structure (title).  The spacing structure comprises an extruded (paragraph [0082]) atmospheric curable, ambient applied desiccant matrix (40) (“flowable mixture”) includes silane-functional polymer, such as silane-functional polyurethane (thermoset polymer) formed from prepolymer containing silane functional groups (“first component carrying a desiccant powder”) with a catalyst (second component).  Additionally, the matrix contains plasticizer, adsorbent (desiccant), and organic-modified clay (paragraphs [0004], [0055], & [0070]).  Adsorbent (desiccant) is an inorganic particulate (powder) (P0072).  Additionally, the spacer 

    PNG
    media_image4.png
    267
    352
    media_image4.png
    Greyscale

Acevedo et al. do not explicitly discuss the flexibility (bendable) of the polymer spacer (cured polymer matrix and vapor barrier) of their invention. 
However, any material is bendable when a sufficient amount of force is applied.
Additionally, Acevedo et al. teach the desiccate matrix contains 0 – 30 % by weight, and more preferably 5 – 20 % by weight of plasticizer.  Applicant’s specification teach the thermoset spacer of their invention contains 3.7% by weight of plasticizer (Table 1), which is within the range taught by Acevedo et al.  Therefore, the desiccate polymer matrix of the spacer taught by Acevedo et al. must inherently be at least as flexible as Applicant’s polymer spacer.
A vapor barrier that is sprayed onto the surface of a cured dessicate polymer matrix will take the shape of the surface on which it is sprayed.  Therefore, one of ordinary skill in the art would expect the thin vapor coating applied to the flexible cured polymer material to also be flexible/bendable.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
However, Acevedo et al. do not teach the spacer comprises a corrugated sheet of material having a plurality of corrugations oriented generally orthogonal to the length of the vapor barrier web.
Weinstein et al. teach a spacer (10) for separating glass sheets. The spacer has a flexible, elongated base body (12) along a direction (14) and running parallel and at a distance to glass disks in a mounted condition. A plate-shaped barrier element (18) (Applicant’s “vapor barrier web” & Levinson’s “spacer”) is arranged in the lower side and formed as a steam and gas diffusion barrier, where the barrier element is made of stainless steel or plastic and has a corrugation aligned transverse to the direction, thus increasing bending elasticity of the spacer and the barrier element, and hence 

    PNG
    media_image2.png
    348
    515
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    354
    422
    media_image3.png
    Greyscale

	Therefore, based on the teachings of Weinstein et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the spacer taught by Levinson et al. with a plurality of corrugations oriented generally orthogonal to the length of the vapor barrier web for increasing the bending elasticity of the spacer.

With regard to claim 2, as discussed for claim 43 above, the thermoset material comprises silane-functional polyurethane.
With regard to claim 49, Acevedo et al. teach the spacer of thermoset polymer is cast directly onto a  vapor barrier with side edges turned up to form lipped edges (24) for containing the mixed polymer to fill a consistent desired level of thickness before curing (paragraphs [0063] & [0137], Figs. 8 – 9).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Acevedo et al. (‘859) & Weinstein et al., as applied to claim 2 above, and further in view of Acevedo et al. (US 2004/0181007 A1).
Acevedo et al. (‘859) teach the polyurethane spacer composition is formed by a reactant, a plasticizer, and an adsorbent (desiccant) (paragraph [0070]). However, Acevedo et al. (‘859) do not teach the isocyanate and polyol reactants, and the ratio of isocyanates to polyols.
Acevedo et al. (‘007) teach a glass assembly comprising a silane functional polyurethane sealant for use with spacers, wherein the silane functional polyurethane is formed by the reaction of polyol and isocyanate, wherein the ratio of hydroxy groups (polyol) to isocyanate groups is 1:1 to about 4:1, more preferably 1.2:1 to about 2.5:1, which achieves a hydroxyl-functional polyurethane, which reacts with isocyanated silanes (paragraphs [0043] & [0065] – [0066]).
Like Acevedo et al. (‘859), the sealant taught by Acevedo et al. (‘007) contains a silane functional polyurethane with moisture barrier properties.  Therefore, based on the teachings of Acevedo et al. (‘007), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the silane functional polyurethane in the dessicant of the spacer taught by Acevedo et al (‘859) by reacting isocyanate with polyol (hydroxyl groups) having a ratio of 1:4 to 1:1, which includes Applicant’s range of 1:3 to 1:4, in order to achieve a hydroxyl functional polyurethane for a reaction with a silane compound to form the silane functional polyurethane with moisture barrier properties.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Acevedo et al. (‘859) & Weinstein et al., as applied to claim 43 above, and further in view of Paterson et al. (GB 2527731 A).
Acevedo et al. teach the thermoset polymer is cast directly onto a first layer (38), such as a vapor barrier (Fig. 8 & paragraph [0063]). The vapor barrier can be in the form of a foil, thin coating, and/or strip and may include metal or non-metal, such as polymer or ceramic, or combinations thereof (paragraph [0104]). However, Acevedo et al. fail to teach the vapor barrier is a non-metal multi-layer vapor barrier web.
Paterson et al. teach a double glazing unit (double pane window) comprising a spacer backed by a moisture or gas barrier formed of multilayered polyethylene tape/film (abstract & pg. 3, lines 31 – 35).
Therefore, based on the teachings of Paterson et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a multilayered polyethylene (non-metal) film/tape for backing the polymer material of a spacer between the glass panes of a window because multilayered polyethylene has been shown to be an effective barrier against gas and moisture.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 25, 2021, with respect to the rejection(s) of the currently pending claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levinson et al. (EP 059667, submitted by App with IDS 7/15/2020) & Weinstein et al. (EP 2363565 A2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781